                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CV-00198-GCM
JAMES A. WILSON,

                Plaintiff,

    v.                                                                   WRIT OF HABEAS
                                                                           CORPUS AD
                                                                         TESTIFICANDUM

BRETT SIMMONS,
FNU HINSON,
FNU HONBARRIER,
FNU DMANTO,

                Defendants.


         TO: U.S. Marshal, Western District of North Carolina, Charlotte, North Carolina.

         TO: Warden, Maury Correctional Institution, Maury, North Carolina.

         IT IS ORDERED that the Warden of the Maury Correctional Institution have the body

of James A. Wilson, offender number 0975870, now incarcerated at the Maury Correctional

Institution, under safe and secure conduct before the undersigned United States Senior District

Judge Graham C. Mullen, in and for the United States District Court for the Western District of

North Carolina, at the courtroom in the city of Charlotte, North Carolina, on or before October

25, 2021, at 10:00 a.m., to be present for the trial in this matter. Mr. Wilson’s trial is scheduled to

begin at 10:00 a.m. on Monday, October 25, 2021, in the Charles R. Jonas Federal Building,

401 West Trade Street, Charlotte, North Carolina 28202.

         Because Mr. Wilson is not in federal custody for these proceedings, the United States

Marshals Service shall not be responsible for accompanying Mr. Wilson while he is in the

courthouse. The Warden of the Maury Correctional Institution shall be responsible for having



         Case 3:18-cv-00198-GCM Document 82 Filed 07/23/21 Page 1 of 2
sufficient state law enforcement officers to be present at all times and responsible for

maintaining custody of, and ensure safe and secure conduct by, Mr. Wilson for the duration of

the trial in this matter. The Warden of the Maury Correctional Institution shall ensure that

Mr. Wilson is present for each and every day of trial until the trial is completed.

         IT IS, THEREFORE, ORDERED that the Warden at the Maury Correctional

Institution must transport Plaintiff James A. Wilson, so that he is present for trial to begin on

Monday, October 25, 2021 at 10:00 a.m., and then return him to the Maury Correctional

Institution at the conclusion of trial.

        IT IS FURTHER ORDERED that the Clerk’s Office is respectfully directed to send a

copy of this Order to all parties, the U.S. Marshal, and the Warden of the Maury Correctional

Institution, P.O. Box 506 Maury, NC 28554.

        SO ORDERED.



                                          Signed: July 23, 2021




        Case 3:18-cv-00198-GCM Document 82 Filed 07/23/21 Page 2 of 2
